


110 HRES 830 IH: Urging health care providers to engage in a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 830
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Christensen (for
			 herself, Mr. Rush,
			 Mr. Bilbray,
			 Mrs. Davis of California,
			 Mr. Butterfield,
			 Mr. Davis of Illinois,
			 Mr. Bishop of Georgia,
			 Mr. Hastings of Florida,
			 Mrs. Jones of Ohio,
			 Mr. Jefferson,
			 Mr. Wynn, Mr. Meeks of New York,
			 Mr. Towns, and
			 Mr. Cleaver) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Urging health care providers to engage in a
		  strong program to prevent, detect, and treat diabetes, including through the
		  use of a treatment regimen that includes certain minimum clinical practice
		  recommendations, including measurements of body weight and other associated
		  risk factors.
	
	
		Whereas diabetes is a disease in which the body does not
			 produce enough of its own insulin, a hormone needed to convert sugar, starches,
			 and other food into energy;
		Whereas diabetes is a chronic disease that has no
			 cure;
		Whereas the serious long-term complications of high blood
			 sugar levels may include blindness, lower-extremity amputation, heart disease,
			 kidney failure, and premature death, and diabetes is the sixth leading cause of
			 death in the United States;
		Whereas people with type 2 diabetes often have no
			 immediately discernible symptoms;
		Whereas the United States is facing a diabetes epidemic
			 with an estimated 20,800,000 Americans living with the disease;
		Whereas according to the Agency for Healthcare Research
			 and Quality, the health consequences of diabetes are much greater for
			 minorities as minorities have a higher prevalence of diabetes resulting in
			 higher rates of diabetes-related complications and death;
		Whereas all minorities, except Alaska Natives, have a
			 prevalence of type 2 diabetes that is two to six times greater than that of the
			 white population;
		Whereas between 1997 and 2004 the number of cases of
			 diabetes has increased over 41 percent and 9 out of 10 diagnosed individuals
			 suffer from obesity;
		Whereas the keys to reducing the incidence of, and
			 complications associated with, diabetes are education, early detection,
			 control, and proper treatment and the earlier a person is diagnosed with
			 diabetes and receives treatment, the better the person’s chances are for
			 avoiding complications associated with diabetes;
		Whereas the first line of treatment recommended by all
			 treatment standards is diet and exercise because a healthy diet and the loss of
			 excess weight can have a positive impact on the body’s ability to fight off
			 disease, it has been shown that modest weight loss may help to lower blood
			 sugar, blood pressure, and improve the level of fats in the bloodstream, and
			 modest weight loss can be beneficial to the treatment of diabetes and other
			 metabolic diseases;
		Whereas traditionally those at highest risk for diabetes
			 are older citizens in minority populations who have a family history of the
			 disease and who are overweight, but there is an alarming increase in recent
			 years in the growing number of younger people who are being diagnosed with
			 diabetes because of factors such as lifestyle and excessive body mass;
			 and
		Whereas to reduce the rate of occurrence of diabetes and
			 its complications among high-risk populations, individuals are encouraged to
			 seek early screening and early treatment, health care workers are encouraged to
			 improve care for the control of diabetes and the treatment of major
			 complications associated with diabetes: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages health
			 care providers to reduce the rate of occurrence of diabetes and its
			 complications by engaging in a strong program with their patients to prevent,
			 detect, and treat the disease, including through the use of a treatment regimen
			 that includes minimum clinical practice recommendations published by the
			 American Diabetes Association on January 1, 2007, and through the use of
			 measurements of body weight and other risk factors associated with diabetes;
			 and
			(2)commends health care providers in the
			 United States for their commitment to countering the diabetes epidemic.
			
